DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 5/26/2021 are acknowledged. . Claims 71-72 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021. 
	Applicants’ arguments are moot in view of the new grounds of rejection. Applicants argued that Ramtoola requires a sealed membrane and would not have an orifice. Ramtoola has been withdraw. 

INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 52-55, 57-62, 64 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 2008/0299188), Dudhara et al. ( US 2004/0180088), Lee et al. (US 2011/0142889), Gan et al. (US 20120045485), Devane et al. (US 2005/0090554), Mehta et al. (US 2003/0064101) and Derviewux et al. (US 2008/0268045). 
Appel et al. (US 2008/0299188) (hereinafter Appel et al.) disclose controlled release dosage forms with immediate release and enteric coated sustained release core (abstract). The inner core can comprise an osmogene such as sodium carbonate (i.e., gas-generating material). The core comprises a water-permeable coating with port (passageway or opening) (e.g., orifice) (paras 0072, 0078-0079 and 0087 and para 0102). The inner core also contains polymers such as polyethylene glycols and polyoxyethylene glycols (para 0075). The core includes water-swellable polymers (para 0102). In one embodiment, the core consists of more than one or more drug layers and swelling layer comprising a water swellable layer, with coating surrounding these layers (para 0076). Less than about 35 % of active is released within 2 hours (Table 5).
Appel et al. does not disclose pyridostigmine as the active ingredient or use of a copolymer based on ethyl acrylate, methyl methacrylate and trimethylamonioethyl methacrylate chloride (1:2:0.2) for the permeable elastic membrane. 
	Dudhara et al. ( US 2004/0180088) disclose gastric retention controlled drug delivery systems comprising a controlled release core comprising a drug, highly swellable polymer and a gas generating agent, said core being capable of welling and 
	Appel et al. disclose ziprasidone but does not disclose pyristigmine. Lee et al. (US 2011/0142889) (hereinafter Lee et al.) disclose core (para 0053-0054) and poor absorbed therapeutic agents such as pyridostigmine and ziprasidone (paras 0065-0066). Appel et al. disclose coating has from .1 to 25 % by weight plasticizer which is relative to the enteric polymer in a range that overlaps. The osmogene (gas-generating) is present from 2 to 70 % wt of the inner core (para 0074). In cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges 
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute ziprasidone for pyridostigmine. One would have been motivated to do so because it was known that gastric retention controlled drug delivery system is useful in providing improved drug delivery for various active agents including pyridostigmine as well as ziprasidone. One skilled in the art would have known to apply a known technique to a known drug such as pyridostigmine or pharmaceutically acceptable salt with a reasonable expectation of success of obtaining a gastro retentive dosage form comprising pyridostigmine as the  active agent of choice. 
	Appel et al. does not disclose the enteric polymer is an ammonium methacrylate copolymer or the dosage form floats.
	Gan et al. (US 20120045485) discloses core surrounded by membrane was well as an acrylic or methacrylic copolymer which can be Eudgragit RL (para 0018). 
Both polyvinyl alcohol and ammonio methacrylate co-polymers such as Eudragit RS and Eudragit RL are suitable polymeric materials for forming permeable membrane for use in membrane controlled dosage forms can be made by preparing a core and coating the core with a membrane as taught by Devane et al. (US 2005/0090554)  (see paras 0016-0019, 0120, and 0126). Devane et al. further teaches that the ammonio-methacrylate copolymers swell in water and digestive fluids independently of pH and in the swollen state, they are then permeable to water and dissolved active agents (para 0126). Devane et al. disclose that the permeability of the polymers depends on the ratio 
	Appel does not teach floating. Mehta et al. (US 2003/0064101) discloses floating osmotic device that provide for immediate delivery of an active followed by continuous controlled delivery and such compositions provide for gastric-retentive dosage forms, which have the advantage of being retained for long periods of times in the stomach, thus delivering the drug over a clinically significant period of time (para 0051). Derviewux et al. (US 2008/0268045) further disclose oral administration of a sustained methoxtrexate composition where controlled, sustained delivery of one or more active ingredients to the stomach or upper gastrointestinal tract (para 0013). The gastric retentive dosage forms are provided which release active agents in a controlled manner through incorporation of one or more agents that collectively float in gastric fluid, adhere to the mucosal surfaces of the GI tract and/or swell to a size which delays passage through the pylorus (para 0013). Dervieux et al. disclose the compositions have the advantage that they provide gastric retention in order to improve the absorption of the active agents which have specific absorption sites between the stomach and the jejunum. The outer layer of the tablet incorporating active agent contacts gastric mucosa (para 0025). Gas generating agents are present from 5-30 % (para 0037) and may include bicaronates of group I/II and sodium bicarbonate (para 0037 and 0136). The agent that floats in gastric fluid, water-swelling gelling and bioadhesive, may comprise the same compound (para 0040) the compounds being HPMC or polyethylene oxides (para 0039). In some embodiments, the composition floats in gastric fluid from 4-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to prepare the dosage form as taught by Appel as a floating dosage form, to provide for advantages suggested by Mehta and Derviewux et al. The advantages being reduced dosing frequency which provides greater patient convenience and enhances patient compliance and to improve the absorption of the active agents which have specific absorption sites between the stomach and the jejunum



5.	Claims 52-62, 64-68 and  70  are  rejected under 35 U.S.C. 103 as being unpatentable over Dervieux et al. (US 2008/0268045), Dudhara et al. ( US 2004/0180088),  Gan et al. (US 20120045485) and  Devane et al. (US 2005/0090554). 
Dervieux et al. (US 2008/0268045) (hereinafter Dervieux et al.) disclose oral administration of a sustained methoxtrexate composition where controlled, sustained delivery of one or more active ingredients to the stomach or upper gastrointestinal tract (para 0013). The gastric retentive dosage forms are provided which release active agents in a controlled manner through incorporation of one or more agents that collectively float in gastric fluid, adhere to the mucosal surfaces of the GI tract and/or swell to a size which delays passage through the pylorus (para 0013). Dervieux et al. disclose the compositions have the advantage that they provide gastric retention in order to improve the absorption of the active agents which have specific absorption sites between the stomach and the jejunum. The outer layer of the tablet incorporating active agent contacts gastric mucosa (para 0025). Gas generating agents are present from 5-30 % (para 0037) and may include bicarbonates of group I/II and sodium bicarbonate (para 0037 and 0136). The agent that floats in gastric fluid, water-swelling gelling and bioadhesive, may comprise the same compound (para 0040) the compounds being HPMC or polyethylene oxides (para 0039). In some embodiments, the composition floats in gastric fluid from 4-12 hours (-para 0047). The release rate is 0-25 % after 2 hours (para 0050).The formulations may be immediate, sustained, controlled, delayed and combined where one component releases immediately and one in a controlled delayed manner (para 0107). The compositions are gastro-retentive 
Dervieux et al. does not disclose pyridostigmine as the active ingredient or focus on the use of a copolymer based on ethyl acrylate, methyl methacrylate and trimethylamonioethyl methacrylate chloride (1:2:0.2) for the permeable elastic membrane. 
	Dudhara et al. ( US 2004/0180088) disclose gastric retention controlled drug delivery systems comprising a controlled release core comprising a drug, highly swellable polymer and a gas generating agent, said core being capable of welling and achieving flotation rapidly while maintaining its physical integrity in gastrointestinal fluids for prolonged periods and rapidly releasing coat composition comprising the same drug as in the core and pharmaceutically acceptable excipients, wherein the coating 
	Dervieux et al. does not disclose the enteric polymer is an ammonium methacrylate copolymer or the permable elastic membrane comprises an orifice.
	Gan et al. (US 20120045485) discloses core surrounded by membrane was well as an acrylic or methacrylic copolymer which can be Eudgragit RL (para 0018). 
Both polyvinyl alcohol and ammonio methacrylate co-polymers such as Eudragit RS and Eudragit RL are suitable polymeric materials for forming permeable membrane for use in membrane controlled dosage forms can be made by preparing a core and coating the core with a membrane as taught by Devane et al. (US 2005/0090554)  (see paras 0016-0019, 0120, and 0126). Devane et al. further teaches that the ammonio-methacrylate copolymers swell in water and digestive fluids independently of pH and in the swollen state, they are then permeable to water and dissolved active agents (para . 
	
6.	Claims 52-62, 64-68 and 70  are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. (WO 2018/232413). 
 This reference has a common inventor with the instant application. 
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sandhu et al. (WO 2018/232413) (hereinafter Sandhu et al.) disclose immediate and sustained rlease formulations (abstract) The dosages forms have a permable elastic membrane (abstract). The core has a water soluble polymer, an acid and gas generating agent and the membrane that is water insoluble permeable elastic membrane contains a plasticizer that is, for example ethyl acrylate (claim 30). The gas 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Sandhu et al. such as immediate and extended release with core, having swellable water soluble hydrophilic polymer, acid, gas generating agent and permeable elastic membrane with orifice (as recited in claims 52, 64 and 70) yielding no more than one would expect from such an arrangement. 

DOUBLE PATENTING
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 52-62, 64-68 and 70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 744,083. 

Claims 52-62, 64-68 and 70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 11007145. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release layer and an extended release component wherein the immediate release layer comprises an active agent and extended release components comprise a core and a permeable elastic membrane surrounding the core,  
Claims 52-62, 64-68 and 70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20of U.S. Patent No. 10849846
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release layer and an extended release component wherein the immediate release layer comprises an active  and  the extended release components comprise a core and a permeable elastic membrane surrounding the core,  wherein the elastic membrane comprises copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride and plasticizer where the membrane has an orifice. The differences are the’846 comprises a pull and push layer of the multilayer core however, the instant claims recite comprising and do not distinguish over a push/pull layer. The requirement is that the core contain a gas generating agent, drug and acid. The claims permit inclusion of a push layer and 
Claims 52-62, 64-68 and 70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. App. 17151782. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release layer and an extended release component wherein the immediate release layer comprises an active  and  the extended release components comprise a core and a permeable elastic membrane surrounding the core,  wherein the elastic membrane comprises copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride and plasticizer where the membrane has an orifice. The differences are the’846 comprises a pull and push layer of the multilayer core however, the instant claims recite comprising and do not distinguish over a push/pull layer. The requirement is that the core contain a gas generating agent, drug and acid. The claims permit inclusion of a push layer and overlap in scope.   The concentrations of components, the swelling integrity, floating lag time, gastric retention, volume gain, etc. of the instant claims and the reference patent overlap considerably or are the same. As such, the instant claims are anticipated by, or would have been obvious over, the reference claims.



CORRESPONDENCE
 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615